DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi et al. (US 2018/0104926).
Regarding claim 1, Aoyagi et al teaches a post-processing device (figs.1,2) comprising: 
a transport path (53,58) along which a medium (30) printed by a liquid ejecting portion is transported (figs.1,2); 
a processing tray (61 figs.1,2) on which the medium (30) transported by the transport path is stacked; 
a first transporting member (65 figs.1,2) that is disposed in the processing tray and that starts a first transporting operation of transporting the medium (30) upstream in a transport direction after a rear end of the medium passes through the transport path (53,58); 
a rear-end alignment portion (62 figs.2,3,1) that comes into contact with the rear end of the medium (30) transported by the first transporting member (65) and that aligns the medium; 
a control portion (13 fig.6) controlling an operation of the first transporting member (figs.2,3,6); and 
a detection portion (59,48 figs.1,2,6) detecting a transporting state of the medium (30) in the processing tray, wherein 
when the control portion (13 fig.6) determines, from an output of the detection portion (59,48), that the medium reaches the rear-end alignment portion, the control 

Regarding claim 3, Aoyagi et al further teaches wherein when the control portion (13 fig.6) determines, from the output, that the medium is skewed (paragraph 0047), the control portion changes a transporting amount of the first transporting member (65 figs.1,2) in accordance with a skew amount of the medium (paragraphs 0052, 0053,0056,0061,0069,0071; figs.9,12,13). 

Regarding claim 5, Aoyagi et al teaches a post-processing device (figs.1,2) comprising: 
a transport path (53,58) along which a medium (30) printed by a liquid ejecting portion included in a printing device is transported (figs.1,2); 
a processing tray (61 figs.1,2) on which the medium transported by the transport path is stacked; 
a first transporting member (65 figs.1,2) that is disposed in the processing tray and that starts a first transporting operation of transporting the medium upstream in a transport direction after a rear end of the medium passes through the transport path (53,58); 

a control portion (13 fig.6) controlling an operation of the first transporting member; and 
a detection portion (59,48 figs.1,2,6) detecting a transporting state of the medium in the processing tray, wherein the control portion (13 fig.6) regulates the first transporting operation of the first transporting member based on the transporting state of the medium and a condition of a parameter of the medium (paragraphs 0052, 0053, 0056,0061,0069,0071; figs.6-9,12,13). 

Regarding claim 6, Aoyagi et al further teaches wherein the detection portion (59,48 figs.1,2,6) is a sensor detecting passage of an end portion of the medium (30), and the control portion (13 fig.6) detects the transporting state of the medium based on information about the passage, detected by the sensor (59,48), of the end portion of the medium (figs.2-6). 

Regarding claim 7, Aoyagi et al further teaches wherein the detection portion (59,48 figs.1,2,6) is a sensor detecting a cumulative thickness of the medium stacked on the processing tray (figs.7), the sensor (59,48) is disposed at an end portion upstream in the transport direction above the processing tray (61 figs.1-3), and when the medium is transported by the first transporting member, the control portion (13 fig.6) 

Regarding claim 19, Aoyagi et al teaches a printing system (figs.1,2) comprising: 
a transport path (53,58) along which a medium (30) printed by a liquid ejecting portion is transported (figs.1,2); 
a processing tray (61 figs.1,2) on which the medium transported by the transport path is stacked; 
a first transporting member (65 figs.1,2) that is disposed in the processing tray and that starts a first transporting operation of transporting the medium (30) upstream in a transport direction after a rear end of the medium passes through the transport path (53,58); 
a rear-end alignment portion (62 figs.2,3,1) that comes into contact with the rear end of the medium transported by the first transporting member and that aligns the medium; 
a control portion (13 fig.6) controlling an operation of the first transporting member; and 
a detection portion (59,48 figs.1,2,6) detecting a transporting state of the medium in the processing tray, wherein when the control portion (13 fig.6) determines, from an 
Regarding claim 20, Aoyagi et al teaches a printing system (figs.1,2) comprising: 
a transport path (53,58) along which a medium (30) printed by a liquid ejecting portion is transported (figs.1,2); 
a processing tray (61 figs.1,2) on which the medium transported by the transport path is stacked; 
a first transporting member (65 figs.1,2) that is disposed in the processing tray and that starts a first transporting operation of transporting the medium (30) upstream in a transport direction after a rear end of the medium passes through the transport path (53,58); 
a rear-end alignment portion (62 figs.2,3,1) that comes into contact with the rear end of the medium transported by the first transporting member and that aligns the medium; 
a control portion (13 fig.6) controlling an operation of the first transporting member; and 
a detection portion (59,48 figs.1,2,6) detecting a transporting state of the medium in the processing tray, wherein the control portion (13 fig.6) regulates the first transporting operation of the first transporting member based on the transporting state . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Abe et al.(US 2016/0347087) and/or Chiba (US 2017/0348969).
Regarding claim 2, Aoyagi et al further teaches substantially the claimed device including wherein the detection portion includes a light source irradiating a front surface of the medium, and a capturing portion capturing a pattern of the front surface using reflected light from the medium (paragraph 0047, figs.7).
Aoyagi et al does not explicitly teaches wherein the detection portion is a type that outputs a movement amount and a movement direction of the medium from two patterns captured at a time interval by the capturing portion.

Chiba similarly teaches similar detection portion (103,110 figs.4,5) including similar detection elements (paragraphs 0041,0042, 0046, 0053) capturing a pattern of the surface of a medium using reflected light from the medium, and the detection portion (103,110) outputs a movement amount and a movement direction of the medium from two patterns captured at a time interval by the capturing portion (paragraphs 0060-0062, 0081,0127; figs.4,5). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use a detection portion with such capability in the detection portion of Aoyagi et al based on the teachings of Abe et al and/or Chiba to provide a more capable and efficient detection unit thereby improving quality.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Iesaki (US 2013/0070014).
Regarding claim 4, Aoyagi et al further teaches substantially the claimed device including a first rotation motor (M1 figs.2,3) rotationally driving the first transporting 
Aoyagi et al does not explicitly teaches wherein the detection portion detecting a current value of the first rotation motor and determines that the medium reaches the rear-end alignment portion when the current value exceeds a predetermined threshold. 
Iesaki teaches detection portion detecting a current value of a rotation motor and determines that the movement amount of a medium when the current value exceeds a predetermined threshold (paragraphs 0071, 0072, 0080, 0108, 0127, 0128; figs.5,6,11, 13A,B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include such detection portion in   Aoyagi et al based on the teachings of Iesaki to better determine the movement amount of the medium.    

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853